Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin T. Darrow on August 16, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 4, lines 3-5, “the plurality of spaced retaining plates forming the oil storage member to be interlaced with the retaining plates.” has been changed to - -the oil storage member is interlaced with the retaining plates.- -

The following is an examiner’s statement of reasons for allowance: The prior art of record does not a roller-type linear guide comprising a non-load passage having two first inner surfaces facing a rolling surface of a roller and two second inner surfaces that face non-rolling surfaces of the roller, at least one of the first inner surfaces includes a recess forming a concave portion corresponding to the rolling surface, each of the two 
The prior art of record also does not disclose an oil storage accessory of a linear guide comprising a non-load passage, the non-load passage being in the form of a first rectangular groove and having two opposite first inner surfaces and two opposite second inner surfaces, at least one of the first inner surfaces including a recess forming a second rectangular groove, each of the two second inner surface of the non-load passage including a recess forming an accommodating groove and an oil storage member retained in the second rectangular groove and being in contact with rollers [clm 9].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656